DETAILED ACTION
This is a non-final Office action for Application 17/234,174 filed 04/19/2021.

Status of Claims
Claims 1-20 are pending;
Claims 1-20 are original;
Claims 1-20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/19/2021 has been considered by the Examiner.

Claim Objections
Claims 4-6, 9, 12-14, and 19 are objected to because of following informalities:
Claim 4, line 1, "which" appears to be --the lifting actuator--.  The applicant is advised to specify the exact structure that the term "which" refers to.
Claim 5, line 2, "an upper end of" appears to be --an upper end of the extension tube--.
Claim 6, line 2, "configured" appears to be --and configured--.

Claim 12, line 1, "which" appears to be --the lifting actuator--.  The applicant is advised to specify the exact structure that the term "which" refers to.
Claim 13, line 2, "an upper end of" appears to be --an upper end of the extension tube--.
Claim 14, line 2, "configured" appears to be --and configured--.
Claim 19, line 7, "which" appears to be --the lifting actuator--.  The applicant is advised to specify the exact structure that the term "which" refers to.
Claim 19, line 9, "an upper end of" appears to be --an upper end of the extension tube--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, there is insufficient antecedent basis for the limitation "the longitudinal direction" (lines 5 and 6) in the claim.  Note that the limitation "the longitudinal direction" is further recited at least in lines 8, 10, and 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uebelhart (US 4,635,492).
Regarding claim 19, Uebelhart discloses a vertically adjustable pedestal (see Figure 1, see col 1, line 61) for a boat accessory (see Figure 1, see col 1, lines 64-67), the pedestal comprising: a hollow outer column (2, fig 1); an inner column (1, fig 1) positioned within the outer column, wherein the inner and outer columns are longitudinally slidable with respect to one another (see Figure 2), and wherein the inner column is configured to be coupled to the boat accessory (see Figure 1, see col 1, lines 

    PNG
    media_image1.png
    719
    452
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    393
    288
    media_image2.png
    Greyscale



[AltContent: connector]

[AltContent: textbox (27a – Aperture)]




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 10, 11, 17, and 18 of the present application are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-9 of Hilleren et al. (US 11,028,963 B2), hereinafter Hilleren.
Although the claims at issue are not identical, they are not patentably distinct from each other.  In particular, all limitations of claims 1-3, 10, 11, 17, and 18 of the present application are found in claims 1-9 of Hilleren.

Claim 9 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of Hilleren et al.                 (US 11,028,963 B2), hereinafter Hilleren, alone.
Regarding claim 9, while claims 1-9 of Hilleren do not disclose the pedestal, wherein a surface of the second plate has fifth and sixth grooves therein extending in the longitudinal direction and laterally spaced from one another, the fifth and sixth grooves facing the seventh and eighth grooves, respectively, wherein the first integral 

Claims 4-8, 12-16, 19, and 20 of the present application, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of Hilleren et al. (US 11,028,963 B2), hereinafter Hilleren, in view of Uebelhart (US 4,635,492).
Regarding claims 4 and 12, claims 1-9 of Hilleren do not disclose the pedestal, further comprising a lifting actuator, an extension tube of which is coupled to the inner column, the lifting actuator being configured to raise and lower the inner column with respect to the outer column.

Hilleren and Uebelhart are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to slidably move the inner column of claims 1-9 of Hilleren with the drive means (Uebelhart: 12, 13, 14, fig 2) as taught by Uebelhart.  The motivation would have been to allow easy lifting of the inner column of Hilleren with an electrically powered device.  Therefore, it would have been obvious to combine claims 1-9 of Hilleren and Uebelhart to obtain the inventions as specified in claims 4 and 12 of the present application.
Regarding claims 5 and 13, the pedestal further comprising: an extender rod (Uebelhart: 13, fig 2) coupled to an upper end of and longitudinally aligned with the extension tube (Uebelhart: see Figure 2), the extender rod being coupled between the extension tube and the inner column (Uebelhart: see Figure 2); and an anti-buckling plate (Uebelhart: 27, fig 2) coupled to the extender rod and having an outer perimeter, at least a portion of the outer perimeter abutting an inner perimeter of the inner column (Uebelhart: see Figure 2).
Regarding claims 6 and 14, wherein the anti-buckling plate has an aperture (Uebelhart: 27a, fig 2, see annotation, the central aperture of the plate 27) extending therethrough configured to receive the extender rod (Uebelhart: see Figure 2).
Regarding claims 7 and 15, wherein the aperture has a locating surface feature (Uebelhart: see Figure 2, the inner cylindrical surface of the aperture 27a) configured to align with a corresponding locating surface feature on an outside surface of the extender rod (Uebelhart: see Figure 2).
Regarding claims 8 and 16, the pedestal further comprising a threaded adapter (Uebelhart: 29, fig 2) on the upper end of the extension tube, wherein the extender rod has a mating threaded surface (Uebelhart: see Figure 2, the outer threaded surface of the extender rod 13) configured to be connected to the threaded adapter (Uebelhart: see Figure 2).
Regarding claim 19, claims 1-9 of Hilleren, as modified by Uebelhart (see above discussions with respect to claims 4 and 12 above), teaches a vertically adjustable pedestal for a boat accessory, the pedestal comprising: a hollow outer column; an inner column positioned within the outer column, wherein the inner and outer columns are longitudinally slidable with respect to one another, and wherein the inner column is configured to be coupled to the boat accessory, and the outer column is configured to be coupled to a supporting surface of a boat (all limitations above are disclosed by claims 1-9 of Hilleren); a lifting actuator (Uebelhart: 12, fig 2), an extension tube (Uebelhart: 19, fig 2) of which is coupled to the inner column for raising and lowering the inner column with respect to the supporting surface of the boat (Uebelhart: see Figure 2); an extender rod (Uebelhart: 13, fig 2) coupled to an upper end of and longitudinally 
Regarding claim 20, claims 1-9 of Hilleren, as modified by Uebelhart (see above discussions with respect to claims 4, 9, and 12 above), teaches all limitations of claim 20 of the present application (e.g., see claims 1, 6, and 7 of Hilleren).

Allowable Subject Matter
Claims 1-18 would be allowable if the nonstatutory double patenting rejections of claims 1-18 set forth in this Office action were overcome.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the nonstatutory double patenting rejection of claim 20 set forth in this Office action were overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various pedestals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631